UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4970


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHRISTOPHER RON HILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:10-cr-00081-WO-1)


Submitted:   June 28, 2013                       Decided:   July 16, 2013


Before AGEE and    DIAZ,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan Leonard, LAW OFFICE OF JONATHAN LEONARD, Winston-Salem,
North Carolina, for Appellant. Clifton Thomas Barrett, Michael
Francis Joseph, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Hill appeals from the 144-month sentence

imposed    by   the   district    court       after   resentencing.       Hill   was

convicted after pleading guilty to possession with intent to

distribute      cocaine      base,    in        violation     of    21     U.S.C.A.

§ 841(a)(1), (b)(1)(A) (West 1999 & Supp. 2013).                    In his first

appeal, we affirmed the conviction but remanded for resentencing

without application of the career offender designation.                      Hill’s

counsel has filed an Anders v. California, 386 U.S. 738 (1967),

appeal     stating    that   there    are       no    meritorious   issues,      but

questioning whether the district court clearly erred in denying

a reduction for acceptance of responsibility and whether Hill’s

sentence is reasonable.          The Government declined to file a brief

and Hill did not file a pro se supplemental brief.                       Finding no

error, we affirm.

            Counsel for Hill questions whether the district court

should have granted a reduction for acceptance of responsibility

under    U.S.   Sentencing    Guidelines        Manual    § 3E1.1   (2011).       We

review the denial of the adjustment for clear error.                         United

States v. Dugger, 485 F.3d 236, 239 (4th Cir. 2007).                     To receive

a reduction, the defendant must establish, “by a preponderance

of the evidence that he has clearly recognized and affirmatively

accepted     personal     responsibility        for    his   criminal     conduct.”

United States v. Nale, 101 F.3d 1000, 1005 (4th Cir. 1996).

                                          2
Because     the    sentencing    court       “is     in   a     unique    position       to

evaluate     a    defendant's    acceptance          of    responsibility,”          USSG

§ 3E1.1 comment. (n.5), this court affords great deference to

the district court’s determination.                Dugger, 485 F.3d at 239.

             The court stated at resentencing that Hill had shown

no remorse and had not accepted responsibility for his actions.

The court particularly noted Hill’s actions during the guilty

plea process and that he had attempted to withdraw his guilty

plea several times and had only testified truthfully at the very

end of his testimony at the hearing on the motion to withdraw

the guilty plea.        In light of these circumstances, we conclude

that the district court did not clearly err in determining that

Hill   was    not    entitled    to     an       adjustment      for    acceptance       of

responsibility.

             Counsel    also    suggests          that    the     court    review    the

sentence for reasonableness, but ultimately concludes that the

sentence     is   reasonable.      We    review       a   sentence       imposed    by    a

district court under a deferential abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 46 (2007); United States v.

Lynn, 592 F.3d 572, 578 (4th Cir. 2010) (abuse of discretion

standard of review applicable when defendant properly preserves

a   claim    of   sentencing    error    in       district      court    “[b]y   drawing

arguments from [18 U.S.C.A.] § 3553 [(West 2000 & Supp. 2013)]

for a sentence different than the one ultimately imposed”).                          The

                                             3
appellate      court     must     begin       by        reviewing      the     sentence         for

significant procedural error, including such errors as “failing

to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the

§ 3553(a)      factors,       selecting           a      sentence      based       on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”         Gall, 552 U.S. at 51.                    If there are no procedural

errors,    the      appellate     court           then      considers       the    substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.             Id.; United States v. Pauley, 511 F.3d

468,    473    (4th    Cir.     2007).             The      sentence    imposed          must    be

“sufficient, but not greater than necessary, to comply with the

purposes”      of      sentencing.                18     U.S.C.A.       §    3553(a).              A

within-Guidelines sentence is presumed reasonable on appeal, and

the    defendant      bears     the    burden          to     rebut   the    presumption         by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.                        United States v. Montes–Pineda,

445 F.3d 375, 379 (4th Cir. 2006).

              At    resentencing,           the       court    reiterated         many    of    its

prior findings, including that Hill’s conduct caused devastation

to the community, and noting the seriousness of the offense,

Hill’s lack of remorse, and the long-term and substantial drug

distribution        network.          The    court          also   recognized       that        Hill

involved two “fine people” who had bright futures ahead of them

                                                  4
and now have felony convictions.           Finally, the court took notice

of the large number of Hill’s serious prior convictions.                       The

court stated that the new Guidelines range was substantially

lower   than   the    original     sentence      in    part    because    of   the

application of the Fair Sentencing Act, which was not available

at the original sentencing.         The court held that 144 months was

sufficient, but not greater than necessary, and was within the

Guidelines     range.         In   light    of        the   totality      of   the

circumstances, the within-Guidelines sentence is reasonable, and

the defendant has not rebutted the presumption of reasonableness

by demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.        Montes–Pineda, 445 F.3d at 379.

           We have reviewed the entire record in accordance with

Anders for any meritorious issues and found none.                   We therefore

affirm Hill’s sentence.        This court requires that counsel inform

Hill, in writing, of the right to petition the Supreme Court of

the United States for further review.                 If Hill requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Hill.

           We dispense with oral argument because the facts and

legal   contentions     are   adequately    presented         in   the   materials



                                      5
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     6